Order granting peremptory order of mandamus, as resettled, reversed on the law, with ten dollars costs and disbursements, and petition for peremptory order of mandamus denied, with ten dollars costs. We are of opinion that the common council had power to enact the ordinance in question delegating to the superintendent of buildings a legal discretion to grant or withhold a certificate, and that the ordinance passed is sufficient to confer such power. The provisions of section 26 of such ordinance,  requiring notice of the application to neighboring property owners, necessarily implies power on the part of the superintendent to exercise such discretion. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.